UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-7610


CHRISTOPHER WEST, a/k/a Christopher Gearl West,

                     Plaintiff – Appellant,

          v.

DIRECTOR WILLIAM R. BYARS, JR., in their individual and
official capacity as corrections employees, under color of
state law; WARDEN TIMOTHY RILEY, in their individual and
official capacity as corrections employees, under color of
state law; ASSOCIATE WARDEN GARY LANE, in their individual
and official capacity as corrections employees, under color
of state law; ASSOCIATE WARDEN LAURA CALDWELL, in their
individual and official capacity as corrections employees,
under color of state law; ANN HALLMAN; DEBRA BARNWELL,
Division of Investigation: in their individual and official
capacity as corrections employees, under color of state
law; DONALD LANE, Institution Investigator: in their
individual and official capacity as corrections employees,
under   color  of   state   law;  JOY   LECOMPT,  Grievance
Coordinator: in their individual and official capacity as
corrections employees, under color of state law; MAJOR
JAMES PARRISH, in their individual and official capacity as
corrections employees, under color of state law; CAPTAIN
BARRY TUCKER, in their individual and official capacity as
corrections employees, under color of state law; LIEUTENANT
RUSSELL LAWSON, in their individual and official capacity
as corrections employees, under color of state law;
LIEUTENANT LAWRENCE LAVIGNE, in their individual and
official capacity as corrections employees, under color of
state law; SERGEANT SHANNON MOORE, in their individual and
official capacity as corrections employees, under color of
state law; OFFICER JAMIE PARRIS, in their individual and
official capacity as corrections employees, under color of
state law; NURSE TAMMIE BARBOUR, in their individual and
official capacity as corrections employees, under color of
state law; NURSE DEBRA PARKS, in their individual and
official capacity as corrections employees, under color of
state law; MEDIA SPECIALIST MARY H. MCCABE, in their
individual and official capacity as corrections employees,
under color of state law; SERGEANT KEITH BRIAN WILLIAMS, in
their individual and official capacity as corrections
employees, under color of state law,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:13-cv-03088-DCN)


Submitted:   February 25, 2016              Decided:    March 1, 2016


Before SHEDD and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher West, Appellant Pro Se. Brandon Paul Jones, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Christopher           West     appeals       the   district       court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.     § 1983      (2012)     complaint.        We    have

reviewed the record and find no reversible error.                           Accordingly,

we affirm for the reasons stated by the district court.                            West v.

Byars,   No.    5:13-cv-03088-DCN            (D.S.C.     Sept.      23,     2015).      We

dispense      with    oral        argument    because        the    facts    and     legal

contentions     are    adequately       presented       in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                              3